—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered February 11, 1993, which granted plaintiffs motion for an accounting and determined that she was entitled to $1,061,457.28 as her equitable share of the marital property, and denied defendant’s cross motion to have the case transferred back to Justice Martin Evans; and order, same court and Justice, entered on or about March 8, 1993, which granted plaintiffs motion to compel defendant’s attorney to release from escrow the sum of $60,000; and order, same court and Justice, entered August 23, 1993, which granted plaintiffs motion for entry of a money judgment in the amount of $1,061,457.28 with interest on $280,852 at the rate of 6% from January 30, 1992, unanimously affirmed, without costs.
As plaintiffs motion to recalculate equitable distribution and amend the judgment was supported by evidentiary proof in admissible form and not opposed by defendant, the motion was properly granted (see, Zuckerman v City of New York, 49 NY2d 557, 562) in accordance with this Court’s remand (Pullman v Pullman, 176 AD2d 113). Further, a review of the record supports the award as calculated. We have considered defendant’s other arguments and find them to be without merit. Concur — Ellerin, J. P., Asch, Rubin and Nardelli, JJ.